Citation Nr: 1751545	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  09-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 6, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Phoenix, Arizona, which granted entitlement to service connection for PTSD and assigned a 30 percent rating.  Jurisdiction has subsequently been transferred to the Cleveland, Ohio, RO.  

The Veteran appeared at a Board videoconference hearing in December 2011 and testified before a Veterans Law Judge who has since retired.  The Veteran declined the opportunity for a new hearing before the Board in September 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination for his PTSD in May 2016.  The examiner at the time noted that since his last exam the Veteran has been seen by social work at the Belmont community-based outpatient clinic (CBOC) 29 times, and was last seen in May 2016.  The examiner also indicated that the Veteran was being treated by a psychiatrist at the Pittsburgh VA medical center (VAMC) with his last visit occurring in April 2016.  These treatment records are not currently associated with the electronic claims file.  Furthermore, in the March 2017 Supplemental Statement of the Case, the AOJ noted it had reviewed some records from the Pittsburgh VAMC, but did not appear to have reviewed the CBOC records.  Therefore, these records should be obtained and associated with the electronic claims file.  

Next, the Veteran's representative contended in his October 2017 appellant brief that the Veteran's symptoms have worsened since his examination in May 2016, because he now suffers from severe social and occupational impairment.  The May 2016 VA examiner also indicated the Veteran would possibly be attending increased sessions with the Belmont CBOC social worker.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The TDIU claim is inextricably intertwined with the increased rating PTSD claim and must also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate any outstanding VA treatment records including but not limited to psychiatric records from the Pittsburgh VAMC and social work records from the Belmont CBOC with the electronic claims file.

2.  After the above is completed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability. 

The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, including how they may relate to his ability to function in a work setting and to perform work tasks, to include the ability to obtain or retain employment.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant and his representative the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


